

113 S2032 IS: Smartphone Theft Prevention Act
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2032IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Ms. Klobuchar (for herself, Ms. Hirono, Ms. Mikulski, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require mobile service providers and mobile device manufacturers to give consumers the ability
			 to remotely delete data from mobile devices and render such devices
			 inoperable.1.Short titleThis Act may be cited as the
		  Smartphone Theft Prevention Act.2.FindingsCongress finds that—(1)mobile device theft costs consumers $30,000,000,000 each year, according to the Federal
			 Communications Commission;(2)1 in 3 robberies include the theft of a mobile device;(3)carriers, manufacturers, law enforcement, and the Federal Communications Commission have worked to
			 address the growing trend of mobile device theft, but more remains to be
			 done;(4)consumers deserve to have the most secure technology available to protect them and their
			 information;(5)technological protections continue to develop, evolve, and improve in ways that are good for the
			 economy and the consumers of the United States, and for public safety in
			 the United States;(6)the wireless industry should work with law enforcement to educate consumers about the security
			 tools that are available to them and how to keep their data, their
			 devices, and themselves safe; and(7)because engineering and security needs change rapidly, the mobile device industry, law enforcement,
			 and consumer advocates are best suited to proactively develop solutions to
			 protect consumers, drive innovation, and deter theft.3.Function for stolen mobile devices(a)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding
			 at the end the following:343.Function for stolen mobile devices(a)DefinitionsIn
				this section—(1)the term account holder, with respect to a mobile device—(A)means the person who holds the account through which commercial mobile service or commercial mobile
			 data service is provided on the device; and(B)includes a person authorized by the person described in subparagraph (A) to take actions with
			 respect to the device;(2)the term commercial mobile data
				service has the meaning given the term in section 6001 of the Middle
				Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401);(3)the term
				commercial mobile service has the meaning given the term in
				section 332; and(4)the term mobile device means a personal
				electronic device on which commercial mobile service or commercial
			 mobile data
				service is provided.(b)Requirements(1)FunctionA provider of commercial mobile service or commercial mobile data service on a mobile device shall
			 make available on the device a function that—(A)may only be used by the account holder; and(B)includes the capability to remotely—(i)delete or render inaccessible  from the device all  information relating to the account holder that
			 has been placed on the
			 device;(ii)render the device inoperable on the network of any provider of commercial mobile service or
			 commercial mobile data service globally, even if the device is turned off
			 or has the data storage medium removed;(iii)prevent the device  from being reactivated or reprogrammed without a passcode or similar
			 authorization after the device has been—(I)rendered inoperable as described
			 in clause (ii); or(II)subject to an unauthorized factory reset; and(iv)reverse any action described in clause (i), (ii), or (iii) if the device is recovered by the
			 account holder.(2)Device standardsA person may not manufacture in the United States, or import into the United States for sale or
			 resale to the public, a mobile device unless the device is  configured in
			 such a manner that the provider of commercial mobile service or commercial
			 mobile data service on the device may make available on the device the
			 function required under subsection (1).(3)Exemptions for functionally equivalent technology(A)Mobile service providersThe Commission may exempt a provider of commercial mobile service or commercial mobile data service
			 on a mobile device from the requirement under paragraph (1), with respect
			 to that device, if the provider makes available on the device technology
			 that accomplishes the functional equivalent of the function required under
			 paragraph (1).(B)Manufacturers and importersThe Commission may exempt a person from the requirement under paragraph (2), with respect to a
			 mobile device	 that the person manufactures in the United States or
			 imports into the United States for sale or resale to the public, if the
			 device is configured in such a manner that the provider of commercial
			 mobile service or commercial mobile data service on the device may make
			 available on the device  technology that accomplishes the functional
			 equivalent of the function required under paragraph (1).(4)Waiver for low-cost, voice-only mobile devicesThe Commission may waive the applicability of the requirements under paragraphs (1) and (2) with
			 respect to any low-cost mobile device that—(A)is intended for primarily
			 voice-only
			 mobile service; and(B)may have limited data consumption functions focused on text
			 messaging or short message service.(c)No feeA provider of commercial mobile service or commercial mobile data service on a mobile device may
			 not charge the account holder any fee for making the function described in
			 subsection (b)(1), or any equivalent technology described in subsection
			 (b)(3)(A), available to the account holder.(d)Forfeiture penalty(1)In generalAny person that is determined by the Commission, in accordance with paragraphs (3) and (4) of
			 section 503(b), to have violated subsection (b) or (c) of this section
			 shall be liable to the United States for a forfeiture penalty, in an
			 amount to be determined by the Commission.(2)Other penaltiesA forfeiture penalty under this subsection shall be in addition to any other penalty provided for
			 in this Act.(e)Rule of constructionNothing in this section shall be construed to prohibit a manufacturer of mobile devices, or a
			 provider of commercial mobile service or commercial mobile data service,
			 from taking actions not described in this section to protect consumers
			 from the theft of mobile devices..(b)Applicability of  function requirement(1)DefinitionIn this subsection, the term mobile device has the meaning given the term in section 343 of the Communications Act of 1934, as added by
			 subsection (a).(2)ApplicabilityExcept as provided in paragraph (3), section 343 of the Communications Act of 1934, as added by
			 subsection (a), shall apply with respect to any mobile device that, on or
			 after January 1, 2015, is—(A)manufactured in the United States; or(B)imported into the United States for sale to the public.(3)Compliance ExtensionsThe Federal Communications Commission may exempt a person that is subject to any requirement under
			 section 343(b) of the Communications Act of 1934, as added by subsection
			 (a), from that requirement for a temporary period after the date described
			 in paragraph (2) of this subsection, upon a showing by the person that the
			 person requires more time to be able to comply with the requirement.